         Case 1:19-cv-01136-APM Document 67 Filed 07/14/21 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




 DONALD J. TRUMP; THE TRUMP
 ORGANIZATION, INC.; TRUMP
 ORGANIZATION LLC; THE TRUMP
 CORPORATION; DJT HOLDINGS LLC;
 THE DONALD J. TRUMP REVOCABLE
                                                       Case No. 1:19-cv-01136-APM
 TRUST; and TRUMP OLD POST OFFICE
 LLC,


                   Plaintiffs,
                          v.


 MAZARS USA LLP,


                   Defendant,


 COMMITTEE ON OVERSIGHT AND
 REFORM OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                   Intervenor-Defendant.


                                             NOTICE

       Intervenor-Defendant Committee on Oversight and Reform of the United States House of

Representatives (Committee) hereby informs the Court that, on Friday, July 9, 2021, it received

documents from the General Services Administration (GSA) in response to its April 12, 2019

request. Some of the produced documents are responsive to the Committee’s subpoena to Mazars.

Because it has no need for duplicates, the Committee intends to communicate with Mazars

regarding any feasible ways to reduce Mazars’ burden by excluding identical documents received

from GSA.
          Case 1:19-cv-01136-APM Document 67 Filed 07/14/21 Page 2 of 4



        As the Committee has noted, documents in the possession of GSA that are responsive to

the Mazars subpoena relate only to a small number of entities and “constitute only a subset of the

subpoenaed information” regarding the lease between President Trump’s business and GSA for the

Old Post Office Building. Reply in Support of Cross-Motion for Summary Judgment at 19.

Moreover, while some documents will be duplicates, “the documents in GSA’s possession are ‘likely

not an exact duplicate of the set in Mazars’ possession.’” Cross-Motion for Summary Judgment and

Opposition to Plaintiffs’ Motion for Summary Judgment at 34 (quoting Maloney Memorandum at

22). The Committee still needs the documents subpoenaed from Mazars to determine the accuracy

and completeness of the information submitted to GSA, to assess the need for legislative reforms to

safeguard the GSA bid process and the administration of its leases, and to address the constitutional

deficiencies and potential Emoluments Clause violations stemming from the Old Post Office

Building lease.



Dated: July 14, 2021                                  /s/ Douglas N. Letter
                                                      Douglas N. Letter (D.C. Bar No. 253492)
                                                      General Counsel
                                                      Todd B. Tatelman (VA Bar No. 66008)
                                                      Stacie M. Fahsel (D.C. Bar. No. 1034314)
                                                      Eric R. Columbus (D.C. Bar No. 487736)
                                                      OFFICE OF GENERAL COUNSEL
                                                      U.S. HOUSE OF REPRESENTATIVES
                                                      5140 O’Neill House Office Building
                                                      Washington, D.C. 20515
                                                      (202) 225-9700
                                                      Douglas.Letter@mail.house.gov

                                                      Alan D. Strasser (D.C. Bar No. 967885)
                                                      Jennifer S. Windom (D.C. Bar No. 502481)
                                                      D. Hunter Smith (D.C. Bar No. 1035055)
                                                      Brandon L. Arnold (D.C. Bar No. 1034238)
                                                      Leslie C. Esbrook (D.C. Bar No. 1670737)
                                                      Jeffrey C. Thalhofer (D.C. Bar No. 1658324)
                                                      ROBBINS, RUSSELL, ENGLERT,
                                                      ORSECK & UNTEREINER LLP
                                                      2000 K Street, NW, 4th Floor


                                                  2
Case 1:19-cv-01136-APM Document 67 Filed 07/14/21 Page 3 of 4



                                  Washington, DC 20006
                                  (202) 775-4500
                                  astrasser@robbinsrussell.com

                                  Counsel for Intervenor-Defendant Committee on
                                  Oversight and Reform of the U.S. House of
                                  Representatives




                              3
          Case 1:19-cv-01136-APM Document 67 Filed 07/14/21 Page 4 of 4



                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 14, 2021, I filed this document with the Court via ECF, which

will electronically notify all counsel of record.


                                                    /s/ Douglas N. Letter
                                                    Douglas N. Letter
